Citation Nr: 0310718	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  00-06 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for headaches.  

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for tremors to the 
head and the hands.  

3.  Entitlement to service connection for burns as secondary 
to neurological disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and S. M.


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from Septemebr 1939 to 
September 1945.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1999 rating decision by the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which determined that new and material evidence had not 
been submitted to reopen the claim of service connection for 
tremors and headaches and denied service connection for 
malaria and for third degree burns to the back, chest, and 
left hand with loss of distal phalanx of the left thumb and 
little finger, and loss of the middle and distal phalanges of 
the index, middle, and ring finger.  

In a January 2003 decision, the Board denied service 
connection for malaria.  The Board deferred the others issues 
pending additional development.  This development has been 
completed.  The issue of whether new and material evidence 
has been received to reopen the claim of service connection 
for headaches is ready for adjudication by the Board.


FINDINGS OF FACT

1.  In a June 1973 decision, the RO denied service connection 
for headaches.  The veteran did not appeal.

2.  Evidence submitted since the RO's June 1973 decision is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The veteran has postdural puncture headaches which are 
etiologically related to an inservice surgical procedure. 


CONCLUSIONS OF LAW

1.  The June 1973 RO decision which denied service connection 
for headaches is final.  38 U.S.C.A. § 7105 (West 1991).

2.  New and material evidence has been received since the 
RO's June 1973 decision, thus, the claim of service 
connection for headaches is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156 (2002).

3.  Postdural puncture headaches were incurred in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  Second, VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.  The January 2002 
supplemental statement of the case and the January 2003 
decision addressed VCAA.  Nevertheless, the Board is, at this 
time, granting the veteran's petition to reopen his claim of 
service connection for headaches.  As such, any deficiencies 
in this case as to that issue with regard to VCAA are 
harmless and nonprejudicial.  In addition, the Board is 
granting service connection for postdural puncture headaches. 

In a June 1973 rating decision, service connection for 
headaches was denied.  The veteran did not appeal that 
determination.  The June 1973 RO decision which denied 
service connection for headaches is final.  38 U.S.C.A. 
§ 7105.

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The provisions of 38 C.F.R. § 3.156(a), provide that "new and 
material evidence" is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001. See 38 C.F.R. § 3.156(a).)

In 1998, the veteran's current petition to reopen the claim 
of service connection for headaches was received.  In 
conjunction with his petition to reopen, new evidence has 
been received.  Specifically, the Board requested that the 
veteran be afforded a VA neurological examination.  This was 
accomplished in April 2003.  The examiner was asked to opine 
as to whether it was at least as likely as not that the 
veteran's headaches were caused by a spinal tap during 
incision and drainage of an abscess in service.  The Board 
notes that the service medical records reflect that the 
veteran underwent an incision and drainage of a periproctic 
abscess and fistula during service for which he received 
spinal anesthesia, in December 1944.  

The examiner conducted a physical examination and concluded 
that the veteran has postdural puncture headaches which are 
due to the inservice surgical procedure in which spinal 
anesthesia was provided for surgical incision and drainage of 
an anal fistula and periproctic abscess.  

Accordingly, the Board finds that, assuming the credibility 
of the aforementioned evidence which supports the veteran's 
claim as required by Justus v. Principi, 3 Vet. App. 510, 513 
(1992), the veteran has submitted new and material evidence 
to reopen the claim of service connection for headaches.  
Thus, the newly submitted evidence is relevant and probative 
to the issue at hand and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156.

In light of the foregoing, the veteran's claim is reopened.

The Board notes that where a combat wartime veteran alleges 
he/she suffers disability due to an injury incurred in 
service, 38 U.S.C.A. § 1154(b) must be considered.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 
Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 
(1995).  In this case, while the veteran is a wartime 
veteran, the record does not show nor does the veteran assert 
that headaches were incurred during combat.  Thus, 38 
U.S.C.A. § 1154(b) is not for application.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim. 38 C.F.R. 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharged, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

In written correspondence and during a November 1999 personal 
hearing at the RO, the veteran maintained that he has 
headaches which are the result of the spinal anesthesia which 
was provided for during inservice surgery for an anal fistula 
and periproctic abscess.  While he is competent to state that 
he currently suffers from headaches, he is not competent to 
opine as to their etiology.  See Espiritu.  However, that 
being noted, his contentions are supported by the record.  

As noted, the veteran had an inservice surgical procedure in 
which spinal anesthesia was provided for surgical incision 
and drainage of an anal fistula and periproctic abscess.  The 
VA examiner who conducted the April 2003 neurological 
examination reviewed the claims file to include the service 
medical records and examined the veteran.  This examiner 
opined that the veteran has postdural puncture headaches 
which are due to the inservice surgical procedure in which 
spinal anesthesia was provided for surgical incision and 
drainage of an anal fistula and periproctic abscess.  The 
examiner explained that the onset of the headaches, after the 
spinal anesthesia was given, represented leakage of the 
cerebrospinal fluid from the dura and traction on pain 
sensitive structures within the brain.  The examiner 
indicated that the type of headaches experienced by the 
veteran are a complication of a small percentage of spinal 
tap procedures.  

In determining whether service connection is warranted, VA 
must determine whether a preponderance of the evidence 
supports the veteran's claim or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107(a) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Here, the evidence shows 
that the veteran underwent a surgical procedure during 
service which included a spinal tap procedure.  This 
procedure resulted in headaches which the veteran maintains 
have recurred since that time.  A medical professional has 
diagnosed the veteran has having postdural puncture 
headaches.  The examiner concluded that these headaches are 
due to the inservice surgical procedure in which spinal 
anesthesia was provided for surgical incision and drainage of 
an anal fistula and periproctic abscess.  Thus, in this case, 
a preponderance of the evidence supports the veteran's claim.  
Therefore, service connection for postdural puncture 
headaches is granted.


ORDER

Service connection for postdural puncture headaches is 
granted.


REMAND

Pursuant to VCAA, additional evidence has been obtained by 
the Board and added to the claims file.  The RO has not 
reviewed this evidence.  The Board is remanding the issues of 
whether new and material evidence has been received to reopen 
the claim of service connection for tremors to the head and 
the hands and entitlement to service connection for burns as 
secondary to neurological disorder to the RO for 
consideration of those issues in light of the new evidence of 
record.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran is informed that if there 
is evidence supporting the issues on 
appeal, he must submit that evidence to 
the RO.

2.  The RO should comply with VCAA. 

3.  The RO should readjudicate the issues 
remaining on appeal in light of a review 
of all evidence added to the record 
subsequent to the January 2002 
supplemental statement of the case.  
Thereafter, if the any of the claims 
remain denied, the case should be 
returned after compliance with requisite 
appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



